Exhibit 10.1


--------------------------------------------------------------------------------



PNM RESOURCES, INC.
2013 OFFICER ANNUAL INCENTIVE PLAN



--------------------------------------------------------------------------------



Introduction
PNM Resources, Inc. (the “Company”) has adopted this 2013 Officer Annual
Incentive Plan (the “Plan”) for the purpose of providing annual cash-based
incentive awards (each an “Award”) to eligible Officers (as defined below). The
Awards payable to Officers under the Plan are intended to qualify as Performance
Cash Awards granted pursuant to Section 9.4 of the PNM Resources, Inc. Second
Amended and Restated Omnibus Performance Equity Plan (the “PEP”). In the case of
Officers who are Covered Employees as defined in the PEP, the Awards also are
intended to qualify as Performance-Based Awards granted pursuant to Section 12
of the PEP.
Capitalized terms used in the PEP and not otherwise defined in this Plan
document have the meanings given to them in the PEP.
Eligibility
All Officers of the Company and its Affiliates are eligible to participate in
the Plan. For purposes of the Plan, the term “Officer” means any employee who
has the title of Chief Executive Officer, Chief Operating Officer, President,
Executive Vice President, Senior Vice President or Vice President and who is in
salary grade H18 or higher.
Award Determinations in General
Awards are based on the Incentive Earnings Per Share (“EPS”) levels for the
Performance Period as set forth in Table 1 of Attachment A, the weighting
between Corporate and Business Area goals as described in Table 2 of Attachment
A and Award levels achieved during the Performance Period as described in
Table 3 of Attachment A. The Performance Period began on January 1, 2013 and
will end on December 31, 2013.
An Officer’s Award will equal the Officer’s share of the Incentive EPS Award
Pool described below. If the Officer’s share of the appropriate Performance
Award Pool described below is less than the Officer’s share of the Incentive EPS
Award Pool, however, the Officer will receive the smaller amount.
An Officer’s share of an Award Pool will be based upon the amount potentially
payable to the Officer for the attained level of performance (Threshold, Target
or Maximum), as determined in accordance with Table 3 of Attachment A, as
compared to the aggregate amounts potentially payable for the attained level of
performance to all of the Officers who are entitled to share in that Award Pool.
In determining the amount potentially payable to an Officer, the base salaries
will be determined as of January 1, 2013. In no event will the amount payable to
an Officer exceed the indicated percentage of the Officer’s base salary for the
attained performance level as set forth in Table 3 of Attachment A. In addition,
in no event will the amount payable to one Officer be increased due to a
decrease in the amount payable to any other Officer.




--------------------------------------------------------------------------------



Incentive EPS Award Pool
In order for any Awards to be payable to eligible Officers, the Company must
achieve the Threshold EPS level set forth in Table 1 of Attachment A. If the
Company does not achieve the Threshold EPS level (calculated before any charges
for amounts due pursuant to this Plan), no Awards are payable under the Plan to
any Officer. If the Company achieves the Threshold EPS level (calculated before
any charges for amounts due pursuant to this Plan), but the charges for amounts
due pursuant to this Plan reduce the Incentive EPS to an amount below the
Threshold EPS level, the Committee, in the exercise of its discretion, may
either pay no Awards or may reduce the Threshold level Incentive EPS Award Pool
by the amount necessary to assure that the Incentive EPS is equal to the
Threshold level Incentive EPS.
If the Threshold, Target or Maximum EPS levels, as listed in Table 1, are
achieved, the aggregate potential Awards payable to the Officers at that level
of performance (e.g., the aggregate level of Awards payable at Threshold, Target
or Maximum as shown in Table 3 of Attachment A) will make up the “Incentive EPS
Award Pool.” If the actual EPS exceeds the minimum level for a performance level
by at least $0.01, but is less than the maximum level for that performance level
(e.g., if the actual EPS exceeds $1.32 but is less than $1.37), the EPS Award
Pool will be increased by using straight-line interpolation between the size of
the EPS Award Pool based on the attained level (e.g., Threshold) and the size of
the Incentive EPS Award Pool at the next higher level (e.g., Target). The
Compensation and Human Resources Committee (the “Committee”) of the Company’s
Board of Directors (the “Board”) has the discretion to increase the Incentive
EPS Award Pool by an amount less than the amount determined by using
straight-line interpolation. The EPS Award Pool is capped by the aggregate
Maximum Awards shown in Table 3 for all eligible Officers.
Performance Award Pools
A Corporate Goals Scorecard and Business Area Scorecards listing each
performance measure established by the Committee will be maintained by the PNM
Resources, Inc. Management Systems Group. As set forth in Table 2 of
Attachment A, the performance of the Chief Executive Officer and the Senior
Officers (the Chief Operating Officer, the Executive Vice President and the
Senior Vice Presidents) are measured 100% on the Corporate Goals Scorecard. Vice
Presidents are measured 60% on the Corporate Goals Scorecard and 40% on the
Business Area Goals Scorecard.
The “Performance Award Pool” for each Business Area is the amount that could be
paid in the aggregate to the Vice Presidents assigned to that Business Area
based on performance alone, determined by using the following multi-step
process:
a)
Select the Scorecard results from the appropriate Corporate Goal and Business
Area Scorecards;

b)
Then multiply each result by the appropriate weighting for the Scorecard as set
forth in Table 2 of Attachment A;

c)
Then multiply the total Vice President salaries for that Business Area by the
Target Award Level as set forth in Table 3 of Attachment A;


2
        

--------------------------------------------------------------------------------



d)
Then multiply the result of each Scorecard (Step b), expressed as a percentage
of Target, by the aggregate base salaries of the Vice Presidents included in
that Business Area (Step c); and

e)
Sum the results for the Vice President participants.

The Performance Award Pool for the CEO and the Senior Officers will be
constructed by using the same process but will be based solely upon the
Corporate Goals Scorecard.
Award Approval and Payout Timing
In February 2014, the Committee will determine and certify the level of Awards,
if any, payable for the Performance Period in the manner described above. The
final Awards calculation and recommendation to the Committee by management will
be reviewed and certified by the Vice-President, Human Resources; Director,
Audit Services; Director, Management Systems group; and Corporate Controller,
respectively. The Board then will approve the CEO’s Award and the Committee will
approve the Awards for all other Officers. To the extent Awards are payable
under the Plan, the Company will make the payment on or before March 15, 2014 in
a single lump sum cash payment subject to applicable withholding.
The Committee reserves the discretion to reduce the amount payable to any
Officer for such reasons as the Committee determines to be appropriate.
Provisions for a Change in Control
If a Change in Control occurs during the Performance Period and the Officer
remains employed by the Company or an Affiliate at the end of the Performance
Period, the Officer may be entitled to receive an Award for the Performance
Period as determined in accordance with the provisions of this Plan. If the Plan
is modified after the occurrence of a Change in Control in a manner that has the
effect of reducing the amounts otherwise payable under the Plan, an Officer who
remains employed by the Company or an Affiliate at the end of the Performance
Period will receive, at a minimum, an Award equal to 50% of the Maximum Award
available under this Plan for the Performance Period.
If an Officer terminates employment with the Company or an Affiliate during the
Performance Period due to a Qualifying Change in Control Termination, the
Officer may be entitled to receive a special payment pursuant to the PNM
Resources, Inc. Officer Retention Plan in lieu of any payments under this Plan.
Pro-rata Awards for Partial Service Periods
In certain circumstances (as set forth below) Officers may or may not be
eligible for a Pro-rata Award under the Plan.
The following Officers may be eligible for a Pro-rata Award:
- Officers who are newly hired during the Performance Period and are employed by
the Company or an Affiliate on the day on which Awards are distributed for the
Performance Period.

3
        

--------------------------------------------------------------------------------



-
Employees or Officers who are promoted, transferred or demoted during the
Performance Period and are employed by the Company or an Affiliate on the day on
which Awards are distributed for the Performance Period.

-
Officers who are on leave of absence for any full months during the Performance
Period and are employed by the Company or an Affiliate on the day on which
Awards are distributed for the Performance Period.

-
Officers who terminate employment with the Company or an Affiliate during the
Performance Period due to Impaction (as defined in the PNM Resources, Inc.
Non-Union Severance Pay Plan), Retirement on or after the Officer’s Normal
Retirement Date, or Disability (as defined in the PNM Resources Executive
Savings Plan II).

-
Officers who die during the Performance Period, in which case the Award will be
paid to the spouse of a married Officer, including a same sex spouse, or the
estate of an unmarried Officer.

The following Officers are not eligible for any Award, including a Pro-rata
Award:
- Officers who terminate employment with the Company or an Affiliate on or
before the date on which Awards are distributed for the Performance Period for
any reason other than death, Impaction, Retirement, or Disability. As noted
above, Officers who terminate employment with the Company or an Affiliate during
the Performance Period due to a Qualifying Change in Control Termination may be
entitled to receive a special payment pursuant to the PNM Resources, Inc.
Officer Retention Plan in lieu of any payments under this Plan.
-
Officers who elect voluntary separation or Retirement in lieu of termination for
performance or misconduct.

If an Officer is eligible for a Pro-rata Award, it will be calculated based on
the number of full months that the Officer was actively employed at each
eligibility level during the Performance Period compared to the number of full
months included in the Performance Period. (Note: Only months in which the
Officer is actively employed on the payroll on the first and last day of the
month will count as a full month.) Any Pro-rata Awards to which an Officer
becomes eligible pursuant to this paragraph will be paid to the Officer in a
single lump sum cash payment subject to applicable withholding on or before
March 15, 2014.
Ethics
The purpose of the Plan is to fairly reward performance achievement. Any Officer
who manipulates or attempts to manipulate the Plan for personal gain at the
expense of customers, shareholders, other employees, or the Company or its
Affiliates will be subject to disciplinary action, up to and including
termination of employment, and will forfeit and be ineligible to receive any
Award under the Plan.
Continuation of Employment

4
        

--------------------------------------------------------------------------------



This Plan does not confer upon any Officer any right to continue in the
employment of the Company or any Affiliate and does not limit the right of the
Company or any Affiliate, in its sole discretion, to terminate the employment of
any Officer at any time, or in accordance with any written employment agreement
the Company and Officer may have.
Amendments
The Committee, in its sole discretion, reserves the right to adjust, amend or
suspend the Plan during the Performance Period.




/s/ Patrick V. Apodaca        
Patrick V. Apodaca,
SVP and General Counsel


Dated: ___3/29________ ____, 2013



5
        

--------------------------------------------------------------------------------

ATTACHMENT A



Incentive EPS Table
(Table 1)
 
PNMR Incentive EPS1
No Award
Less than $ 1.32
Threshold
Greater than or equal to $ 1.32 and less than $1.37
Target
Greater than or equal to $ 1.37 and less than $ 1.48
Maximum
Greater than or equal to $ 1.48





Scorecard Weighting Table
(Table 2)
Scorecard Results
Scorecard Level
Corporate Weighting
Business Area Weighting
CEO & Senior Officers
100%
0%
Vice Presidents
60%
40%





























_____________________
1 Equals PNMR's diluted EPS for the fiscal year ending December 31, 2013
calculated in accordance with Generally Accepted Accounting Principles and
reported in the Company's Form 10-K for PNM Resources adjusted to exclude the
following items: (1) Mark-to-market impact of economic hedges; (2) Regulatory
disallowances; (3) Net change in unrealized impairments of nuclear
decommissioning trust securities; (4) Gains or losses on reacquired debt;
(5) Goodwill or other intangible impairments; (6) Impacts of acquisition and
disposition activities; (7) Adoption of a new accounting pronouncement or a
change in the interpretation of an existing accounting standard; and (8) The
loss, impairment, or write-up of any deferred tax asset or liability that was
earned and recognized in a prior tax year, but that must be revalued in the
current year due to a current year change in state or federal tax law.







A-1

--------------------------------------------------------------------------------



Award Levels Table
(Table 3)
Award Levels
Threshold
Target
Maximum
CEO
45%
90%
180%
 
 
 
 
EVP
32.5%
65%
130%
SVP (other than SVP for Public Policy)
27.5%
55%
110%
 
 
 
 
SVP for Public Policy
22.5%
45%
90%
 
 
 
 
Vice-Presidents
17.5%
35%
70%








A-2